               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 ANTHONY D. COOK,

                       Petitioner,
 v.                                                  Case No. 17-CV-1459-JPS-JPS

 UNITED STATES OF AMERICA,
                                                                     ORDER
                       Respondent.


       On October 29, 2018, the Court denied Petitioner’s motion to vacate

his conviction and dismissed this action with prejudice. (Docket #16 and

#17). On November 26, 2018, Petitioner filed a motion for reconsideration

of that decision. (Docket #18). The motion cites no legal grounds for

reconsideration, but only two could apply. Federal Rule of Civil Procedure

(“FRCP”) 59(e) allows for reconsideration of a judgment “only where the

movant clearly establishes: (1) that the court committed a manifest error of

law or fact, or (2) that newly discovered evidence precluded entry of

judgment.” Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 953 (7th Cir. 2013)

(quotation omitted). FRCP 59(e) “certainly does not allow a party to

introduce new evidence or advance arguments that could and should have

been presented to the district court prior to the judgment.” Bordelon v. Chi.

Sch. Reform Bd. of Trs., 233 F.3d 524, 529 (7th Cir. 2000).

       FRCP 60(b) also offers relief from a court’s orders or judgments if a

party can show “the narrow grounds of mistake, inadvertence, surprise,

excusable neglect, newly discovered evidence, voidness, or ‘any other

reason justifying relief from the operation of the judgment.’” Tylon v. City

of Chi., 97 F. App’x 680, 681 (7th Cir. 2004) (quoting FRCP 60(b)(6)). Such
relief “is an extraordinary remedy and is granted only in exceptional

circumstances.” Harrington v. City of Chi., 443 F.3d 542, 546 (7th Cir. 2006).

Simply asserting “that the . . . court’s underlying judgment was wrong . . .

is an impermissible use of Rule 60(b).” Tylon, 97 F. App’x at 681.

       Petitioner’s motion does precisely that. He presents arguments that

he could have or should have offered in the briefing on the motion to vacate

his conviction. These are not the proper subject of a motion for

reconsideration. Because he has not shown entitlement to reconsideration

under either Rule, Petitioner’s motion will be denied.

       Accordingly,

       IT IS ORDERED that Petitioner’s motion for reconsideration

(Docket #18) be and the same is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 29th day of November, 2018.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
